Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Díaz Cruz.
“. . . Las garantías personales frente al arresto, el regis-tro, la incautación y el allanamiento, tienen su límite en la conducta criminal. Sólo para casos de sospecha fundada o sea cuando medie causa probable —fuera de actuaciones de delito in fraganti determinadas en la ley penal— se concede a la autoridad judicial la facultad de expedir mandamientos *329de arresto y registro.” (Énfasis nuestro.) 4 Diario de Sesiones de la Convención Constituyente 2567-2568 (1952).
Este principio, plasmado en la Sec. 10, Art. II de nuestra Carta de Derechos (1) establece la regla general de que, salvo ciertas excepciones, todo registro, allanamiento y arresto precisa de una orden judicial previa. El apelante Roberto Conde Pratts invoca esa regla general para cuestionar las convicciones impuestas por el Tribunal de Derecho por infringir los Arts. 6 y 8 de la Ley de Armas. (2) Sostiene que el arma fue ocupada en virtud de un registro ilegal, pues era menester tal orden.
El planteamiento requiere primero una breve referencia a los hechos probados y subsiguientemente a un examen, aunque no exhaustivo, de principios jurídicos desarrollados en los últimos años en esta zona vital del derecho constitucional-penal.
I
La evaluación integral de la prueba, (3) según creída por el tribunal de instancia, revela que la intervención legítima de los policías se debió a la comunicación que hiciera el señor Valentín Díaz —gerente de la Farmacia El Señorial— sobre la conducta rara que apreció, y la aprehensión justi-ficada que experimentó, en torno a las acciones del apelante Conde Pratts. Así, el 9 de noviembre de 1981, como a la 1:30 *330P.M., mientras cuadraba una caja registradora para hacer el depósito bancario diario, notó a Conde Pratts frente al esta-blecimiento, aparentemente nervioso y bien intranquilo, fro-tándose las manos y mirando para todos lados. Durante todo ese tiempo, aproximadamente quince (15) minutos, dentro de la farmacia estaban los suplidores de unos cigarrillos rea-lizando un inventario. Luego se percató cuando Conde Pratts se montó en un vehículo Fairmont, color crema, que condujo hacia el área de estacionamiento y después alineó cerca de la entrada del Centro Comercial El Señorial. Una vez allí, vio cuando se bajó del vehículo y se situó en la entrada principal del centro comercial. Valentín Díaz, fue en su vehículo y se dirigió para ver y anotar la tablilla del Ford Fairmont, y vio cuando Conde Pratts también montó el Ford Fairmont y se cruzaron entre sí. Después ambos regresaron a sus respecti-vos puntos de origen. Ese comportamiento lo movió a solici-tar posteriormente custodia policial al tener que ir con su compañero Jorge Collazo a depositar una suma considerable de dinero al banco ubicado dentro de la estructura principal del centro comercial.
A esos efectos, Valentín Díaz detuvo y requirió asistencia de un auto patrulla que por allí discurría. Los agentes de la Policía Javier Quiñones y Wilfredo Pérez, del programa de patrullaje preventivo, accedieron. Todos se dirigieron hacia el centro. Durante la corta travesía, Valentín Díaz describió físicamente a Conde Pratts, y además señaló a los agentes el automóvil Fairmont. El policía Quiñones se quedó obser-vando el vehículo. Los otros penetraron al interior del centro comercial. Coetáneamente Quiñones procedió a hacer ges-tiones encaminadas a conocer quién era el propietario del auto. El centro de mando de la Policía le informó que per-tenecía a Avis Rent A Car. Pidió entonces que investigaran con dicha compañía sobre la situación del aludido automóvil. Mientras esperaba, procedió a chequearlo detenidamente, mirando hacia sus interiores. Fue motivado por el conoci-miento de que se trataba de un vehículo alquilado conducido *331por la persona considerada sospechosa por Valentín Díaz. Al acercarse, inclinarse y pegarse sobre el cristal izquierdo delantero, observó algo brilloso que sobresalía debajo del asiento del chofer. Le pareció que era el cañón de un revólver. Recibió para entonces la información de que el alquiler del vehículo estaba vencido. Por tal razón, cuando llegó el agente Pérez, las demás personas y Conde Pratts, inquirió de éste si tenía licencia de portar armas. Ante la respuesta en la negativa, de que no tenía documento y “andaba a pie” procedió a leerle las advertencias y lo arrestó. Subsiguientemente, el policía Quiñones, en presencia de Conde Pratts abrió el vehículo utilizando un alambre ya que éste no tenía la llave. El arma fue ocupada y el auto sujeto a un trámite de confiscación. (4) La investigación posterior demostró que el arma estuvo envuelta en un escalamiento en Bayamón.
Con este trasfondo de hechos, bajo las variadas teorías de excepción, “firmemente establecidas para medir la razona-bilidad del registro de un automóvil” (5) procede confirmar las sentencias.
I — I I — I
La Sec. 10 del Art. II de nuestra Constitución se funda en la Cuarta Enmienda de la Constitución de Estados Unidos. Al adoptarse en 1952, la Convención Constituyente incorporó el contenido de la cláusula federal según había sido inter-pretada por el Tribunal Supremo de Estados Unidos. Así, en ciertos extremos continuamos ligados al valor decisorio de las interpretaciones judiciales del Tribunal Supremo fede*332ral. Véase Srio. de Hacienda v. Tribunal Superior, 81 D.P.R. 666, 675 (1960). Sin embargo, ese vínculo, como mínimo, nos obliga. Podemos explorar otros horizontes y reconocerle a nuestros ciudadanos más derechos. Pueblo v. Lebrón, 108 D.P.R. 324 (1979). Ello no significa descartar toda interpretación. Cuando el más alto foro federal inter-preta una cláusula constitucional, cuyo texto no ha sido alte-rado con posterioridad a la fecha en que el equivalente nues-tro fue adoptado, ello es guía persuasiva. Su incorporación a nuestro acervo dependerá de su fuerza intrínseca y de que no ofenda nuestro sentido de percepción de cuán extensos pueden y deben ser los derechos fundamentales de los ciuda-danos en una comunidad comprometida con la libertad y el sistema democrático. “Todo texto debe interpretarse a la luz de las realidades específicas de la sociedad en que opera . . . [y] que mejor cumple las necesidades del Puerto Rico de hoy. . . .” Pueblo v. Batista Montañez, 113 D.P.R. 307, 313 (1982).
Tanto en nuestra jurisdicción como en la federal, el desarrollo del área del derecho referente a registros y alla-namientos de automóviles, por su complejidad, ha sido lento, tortuoso y a veces errático. No ha estado exento de críticas justificadas. Se ha señalado que la falta de claridad de las normas ha impedido a la Policía descargar eficientemente sus labores. Las dificultades son de distintos géneros. (6)
*333h-1 HH
No obstante ese vaivén jurisprudencial, existen dos dimensiones doctrinales pertinentes al desenlace del caso: expectativa razonable de intimidad y la del objeto ilegal a plena vista.
La primera —expectativa razonable de intimidad— fue expresamente incorporada a nuestra jurisdicción en Pueblo v. Bogard, 100 D.P.R. 565, 571-576 (1972) y reiterada en Pueblo v. Lebrón, supra, pág. 331. En éste dijimos: “Katz v. United States, 389 U.S. 347 (1967), cambió la dirección de este enfoque. Katz recalcó que la garantía constitucional protege fundamentalmente a las personas. Son ellas sus beneficiarios primarios y no lugares específicos. La cuestión central es si la persona tiene un derecho razonable a abrigar, donde sea, dentro de las circunstancias del caso específico, la expectativa de que su intimidad se respete. Para el análisis de Katz, v[éa]nse: Nota, Katz and the Fourth Amendment: A Reasonable Expectation of Privacy or, A Man’s Home t[s] His Fort, 23 Clev. St. L. Rev. 63 (1974); Nota, A Reconsideration of the Katz Expectation of Privacy Test, 76 Mich. L. Rev. 154 (1977); Nota, Formalism, Legal Realism, and Constitutionally Protected Privacy Under the Fourth and Fifth Amendments, 90 Harv. L. Rev. 945 (1977). Katz representa más un refinamiento que una sustitución de la antigua doc-trina, así como un recordatorio de los valores centrales que interesa proteger la garantía contra los registros y allana-mientos irrazonables: la intimidad del ser humano y su dig-nidad innata. En este sentido el reconocimiento expreso en la Constitución del Estado Libre Asociado de estos dos valores, Art. II, Secs. 1 y 8, amplía sensiblemente el radio *334del equivalente de la Enmienda Cuarta de nuestra Consti-tución.” (Énfasis suplido.)
Posteriormente reafirmamos su vigencia en Pueblo v. Luzón, 113 D.P.R. 315 (1982). (7) El análisis sobre la expec-tativa razonable de intimidad, como medio para evaluar racionalmente la dinámica humana, razonabilidad de la intrusión policiaca y los límites de un reclamo de violación a ese preciado derecho es compatible con nuestra Carta Fundamental y aceptable bajo la misma. “La inviolabilidad de la persona se extiende a todo lo que es necesario para el desa-rrollo y expresión de la misma. El hogar, los muebles y utensilios, los libros y papeles poseídos por un ciudadano son como una prolongación de su persona, pues constituyen el ámbito en que se ha hecho y se mantiene. Toda intromisión sin su permiso en ese círculo privado equivale para todo hombre *335a una violación de su personalidad. Lo mismo acontece en los medios en que se expresa su intimidad y que reserva tan sólo para algunos: su correspondencia, sus manifestaciones espon-táneas a través de los modernos medios mecánicos de comu-nicación. La lesión de la intimidad es en este sentido el más penoso ataque a los derechos fundamentales de la persona.” Diario de Sesiones, supra, pág. 2567.
M
La doctrina aplica al uso del automóvil. En Pueblo v. Turner Goodman, 110 D.P.R. 734, 738 (1981), nos pronuncia-mos sobre la diferencia constitucional entre automóviles y hogares, fundados en que “[e]l derecho a la intimidad cobra mayor importancia cuando el Estado interviene en los hogares de los ciudadanos”. Y en Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776 (1982), reiteramos que la protección cons-titucional contra registros irrazonables del Art. II, Sec. 10 se extiende a vehículos de motor bajo el fundamento de una restricción meritoria contra la conducta oficial irrazonable en protección del ciudadano particular. No obstante recono-cimos “la diferencia conceptual y funcional entre una resi-dencia o estructura (uso y ubicación fijos) y la movilidad y reglamentación de un vehículo de motor, al igual que la fluidez, rapidez y, en ocasiones, situaciones marginales en que ocurren los acontecimientos . . .”. También aludimos a que el “uso por las vías públicas de un automóvil, la facultad en ley de detener para fines de infracción de las leyes de tránsito y características del medio de locomoción, diluyen la razonable expectativa de privacidad con referencia a otros tipos de propiedad. Si el registro es razonable o no dependerá de los hechos y circunstancias especiales de cada caso, ‘la atmósfera total’.” (Énfasis nuestro.)
En este contexto, el exterior de un vehículo de motor, al igual que aquellas áreas de su interior a vista abierta, esto es, susceptibles de ser apreciadas desde diversos ángulos, directamente o a través de la transparencia de sus cristales, *336no forman parte del ámbito aceptable de la expectativa de intimidad. Véase Texas v. Brown, 103 S.Ct. 1535, 1541 (1983). El destino de un vehículo de motor es la vía pública. (8) Su escrutinio público está contemplado en la Ley-de Tránsito que prohíbe que se obstruya la visibilidad y transparencia del parabrisas delantero, o los laterales o trasero, y además reglamenta el uso de cristales unidirec-cionales y el uso mesurado de tintes. 9 L.P.R.A. secs. 1133 y 1134. Quien en el interior de un vehículo estacionado en área pública expone a la vista de la Policía o extraños un arma —o parte sustancial identificable de la misma— no refleja al amparo de nuestra Constitución, intención, reserva o res-guardo del público, como tampoco expresa apropiadamente un reclamo de intimidad. No es razonable que así sea. Se arriesga a la intervención de la Policía fundada en la pre-sunción de ilegalidad de un arma presente en un vehículo, según el Art. 14 de la Ley de Armas, 25 L.P.R.A. sec. 424. Véase Pueblo v. De Jesús Cordero, 101 D.P.R. 492, 501-502 (1973). L. Katz, Automobile Searches and Diminished Expectations in the Warrant Clause, 19 Am. Crim. L. Rev. 557 (1982).
Así, en cuanto a la alegada intromisión de la intimidad, resolvemos que Conde Pratts carecía de tal expectativa. No se ha cuestionado que desde la posición en que el agente Quiñones se situó legalmente, sin mucho esfuerzo, veía parte del arma. Dicho funcionario no venía obligado a cerrar los ojos para dejar de ver lo que desde allí era visible. Pueblo v. Bogard, supra, pág. 572. La máxima jerarquía constitu-cional del derecho a la intimidad no se funda en premisas absolutas o absurdas. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983). Tampoco quiere decir que “vence a todo otro valor en conflicto bajo todo supuesto concebible”. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983).
*337Según la prueba, Conde Pratts no estaba bajo arresto cuando el policía Quiñones mira y se percata del arma. Es después de verla y conocer éste que aquél carecía de licencia, que lo arresta. Esa detención se realiza en virtud de la facul-tad de la Regla 11 de Procedimiento Criminal. (9) Aunque, según dicho agente atestó, inicialmente no tenía suficientes motivos para arrestarlo, nada le impedía que examinara el interior del vehículo, e inclusive, a través del cristal trans-parente delantero mirara sus interiores. (10) Una vez notó en el piso el objeto brilloso —que por su experiencia apreció como un cañón de un arma de fuego— tenía suficientes motivos fundados para creer que se había y estaba come-tiendo un delito en su presencia. En ese momento, según el lenguaje de la Convención Constituyente, estaba ante un “delito in fraganti”, que lo exceptuaba de la necesidad de una orden. En los términos más directos, completos y sufi-cientes poseía (11) “aquella información y conocimiento que llev[a] a una persona ordinaria y prudente a creer que el arrestado ha cometido delito”. Pueblo v. Alcalá Fernández, 109 D.P.R. 326, 331 (1980); Pueblo v. Cruz Rivera, 100 *338D.P.R. 345, 348 (1976); Pueblo v. González Rivera, 100 D.P.R. 651, 654-655 (1972); Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245 (1966); Pueblo v. Cabrera Cepeda, 92 D.P.R. 70, 74 (1965); Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964); Pueblo v. Flores Valentín, 88 D.P.R. 913, 915 (1963).
V
Sin embargo, se insiste que era menester y que no podía incautarse del arma visible sin orden judicial. Se aduce la ausencia de circunstancias apremiantes. El enfoque con-funde la razón de decidir. Parte del supuesto erróneo de que el arma fue descubierta por razón de un registro. Ese no es el caso. Aquí no hubo intrusión alguna a un ámbito de inti-midad constitucionalmente protegido. El arma fue detec-tada por estar a vista abierta sin necesidad de registro, alla-namiento o incautación. Estaba expuesta a la vista dentro del automóvil en un estacionamiento público. (12) Después que el policía aprecia visualmente su existencia y conoce que Conde Pratts no tiene licencia que le autorice su portación es que, en el descargo razonable de sus funciones, lícitamente lo arresta y la ocupa. Pueblo ex rel. F.J.M.R., 111 D.P.R. 501, 503 (1981); Pueblo v. Fernández, 65 D.P.R. 497, 499-500 (1945). Se trata de una incautación incidental y contemporá-nea a un arresto legal. Pueblo v. Del Río, 113 D.P.R. 684 (1982). ¿Qué razón justificaba entonces posponer su incau-tación hasta obtener una orden judicial?
La doctrina sobre circunstancias apremiantes —como una de las excepciones válidas a un registro o incautación sin orden judicial— resulta inmaterial y nada tiene que ver con la solución del caso. Su pertinencia sólo surgiría si como *339resultado de una intervención de ese tipo (apremiante) se hubiese efectuado un registro, y como resultado, hallado e incautado algún material u objeto delictivo. En este caso es a la inversa. El arma estaba parcialmente a vista abierta. No es descubierta a base de un registro. Repetimos, el arma se reveló sin registro alguno. Observada por el agente Quiñones y comprobado su uso no autorizado, su incautación inmedia-ta de jure se justificó como resultado de haberse cometido ante él un delito grave (in fraganti).

>

Cualquier duda sobre la validez de la incautación coetá-nea del arma se desvanece al evaluarse este caso, aun a base de la doctrina de objeto ilegal a plena vista. A tal efecto es menester asumir, sin resolverlo, que al estar el revólver par-cialmente oculto debajo del asiento delantero, Conde Pratts intentó sustraerlo del público —aunque no totalmente— y por tanto tenía y podía reclamar una expectativa razonable de intimidad. También asumiremos, que al policía Quiñones “inclinarse y pegarse” al parabrisas delantero realizó una incursión en esa intimidad pretendida, esto es, una intrusión a una zona constitucionalmente protegida.
En Pueblo v. Dolce, supra, pág. 436, cautelosamente con-signamos que sus contornos doctrinales no estaban “todavía completamente definidos”. Sin embargo, recientemente el Tribunal Supremo Federal, en opinión pluralista, precisó su periferia en Texas v. Brown, supra. Hoy la doctrina se encuentra en una etapa más madura y su aceptación, como tal, es indiscutible en la mayoría de las jurisdicciones. (13) *340“Los objetos que a sabiendas se exponen al público o son vis-tos por un policía situado legalmente en una posición, no están protegidos por la Cuarta Enmienda. Katz v. United States, 389 U.S. 347, 351 (1967). Por lo tanto, cuando un objeto es visto a plena vista, no ha ocurrido un registro.” (Énfasis y traducción nuestros.) Nota, Retreating from Plain View: Texas v. Brown, 37 Sw. L.J. 841, 845 n. 29 (1983).
La doctrina puede resumirse como aquella que autoriza y convalida una incautación, sin orden judicial, cuando un agente del orden público, al realizar inicialmente una intrusión válida, observa el objeto desde una posición legí-tima y de la cual tenía visión; tiene la certeza o razonable creencia de la naturaleza delictiva del objeto; y lo descubre “inadvertidamente”.
El requisito de “inadvertidamente” ha causado mucha confusión y generado críticas. Véase, además, Comentario, Inadvertence: The Increasing Vestigial Prong of the Plain View Doctrine, 10 Mem. St. U.L. Rev. 399, 401-402 (1980). No significa que la Policía, cuando investiga un caso o reali-za un registro, deba actuar con miopía ocular o intelectual, ingenuamente o sin imaginación.
El concepto “inadvertidamente” quiere decir que el agente no tenía conocimiento previo de la existencia, locali-zación del objeto ilegal, y por lo tanto, no tenía intención o planes de incautarlo. “[Su] propósito es evitar que un regis-tro autorizado limitado se convierta en uno general. El requisito de que la Policía obtenga una orden cuando antici-pa el descubrimiento de evidencia, conoce su localización y desea incautarla, es un gravamen exiguo en un sistema legal que contempla los registros e incautaciones sin orden, como irrazonables. En contraste, requerir tal orden para evidencia descubierta inadvertidamente durante una intrusión válida, resulta en grandes inconvenientes para la Policía. Los agentes se verían forzados a guardar la evidencia mientras obtienen la orden o arriesgarse a perderla durante su ausen-cia.” (Énfasis suplido y escolio omitido.) Retreating from Plain View, supra, pág. 846.
*341Todos los requisitos de la doctrina están presentes bajo la hipótesis asumida. El policía Quiñones estaba legítimamente en el estacionamiento público; en el curso de- una intromisión válida (mirar con cuidado hacia el interior del auto) sin necesidad de orden y mediante una sencilla diligencia vio y reconoció parte de un arma de fuego; y esa observación no fue producto de un conocimiento previo, o sea, fue inadver-tida. Sobre este último extremo, sostener que su curiosidad investigativa derrota la aplicación de la doctrina es senci-llamente no entenderla. En la prevención e investigación del crimen la Policía no es una esfinge egipcia obligada a adop-tar una actitud reservada o enigmática.
VII
Resumiendo, en la circunstancia de este caso, bajo cua-lesquiera de las alternativas doctrinales expuestas, no tiene razón el apelante Conde Pratts en su planteamiento de que era menester una orden previa judicial de incautación.
Demostradamente su proposición de inconstituciona-lidad está fundada en una premisa errónea. Más aún, en el fondo advertimos una contradicción. Nos explicamos. La legalidad del arresto sólo subsiste si le atribuimos algún valor jurídico al descubrimiento por el policía, desde el exterior, del arma dentro del vehículo. El eslabón faltante entre una simple conducta sospechosa y el estado mental de “moti-vos fundados” necesario para justificar el arresto válido sin orden lo constituyó precisamente el descubrimiento del arma y su aparente ilegalidad a plena vista. ¿Cómo sostener entonces esa legitimidad y negarle igual consecuencia jurí-dica para su rápida ocupación? ¿Cómo conciliar que en un momento dado el policía Quiñones pudiera visualmente detectarla en virtud de cuyo hallazgo realice un arresto válido sin orden judicial— y segundos después se le requiera una orden para ocuparla?
Finalmente, ¿constituyó ello una incautación irrazona-ble? El adjetivo “razonable” implica una acción conforme a *342la razón. Versa sobre realidades eminentemente pragmáti-cas, de carácter relativas y flexibles. En diferentes épocas y momentos conlleva variados significados y grados. Contem-pla situaciones inesperadas, más o menos imperiosas y urgentes, en que la libertad y curso de acción para actuar de diversos modos se reduce notablemente. El concepto rehúye una mecánica apriorística. La variabilidad en el comporta-miento del ser humano envuelto en todo acto criminoso, los distintos trasfondos (sitio, hora, personas, edades y natura-leza y gravedad del acto) son factores pertinentes para eva-luar la razonabilidad de un registro y allanamiento sin orden judicial. Lo razonable descansa en lo moderado y pru-dente de la acción u omisión.
Así entendida, la exigencia de una orden para ocupar el arma visible es irrazonable. Se nutre de especulaciones. Nada en la prueba apoya la proposición de que el Estado hubiera podido obtenerla sin comprometer su eficacia o la seguridad de los agentes a base de varios supuestos: que el automóvil estaba inmovilizado, cerrado; su dueño bajo arresto; no tenía acceso a armas o a posibles cómplices; y se cuenta con personal suplementario que pueda vigilar el automóvil o efectuar arreglos para su remoción a algún cuartel o lugar bajo el control de la Policía.
Un revólver es un instrumento, por sí mortífero, sufi-cientemente peligroso. Existe un interés superior comunita-rio, declarado legislativamente, de que tales instrumentos constituyen un “estorbo público”. 25 L.P.R.A. see. 444. Com-probada su ilegalidad, la Policía podía y debió —como lo hizo— ocuparla inmediatamente. No es determinante enton-ces que el automóvil estuviera estacionado, cerrado y arres-tado su conductor. Ciertamente, es cuestionable que el revólver pudiera dejarse seguro allí. El atractivo de un arma de fuego parcialmente visible al público en general aconsejaba lo contrario. El peligro de que desapareciera, de permanecer sin custodia dicho automóvil, era real. Por otro lado, no existe la más mínima evidencia de que la Policía *343contara con “personal suplementario” para montar vigilan-cia especial por todo el tiempo que de ordinario toma trasla-darse, preparar la documentación y obtener una orden judicial en la concurrida Sala de Investigaciones del Centro Judicial de San Juan. Si Conde Pratts ya estaba válidamente arrestado por alegadamente poseer y transportar el arma que visiblemente el agente Quiñones conocía que estaba dentro del vehículo, ¿por qué era necesaria una orden previa judicial para su pronta incautación? ¿Por qué ignorar el man-dato legislativo de estorbo público y no remediarlo mediante su ocupación coetánea? ¿Qué valor constitucional o de qué forma ello protegía el derecho a la intimidad de Conde Pratts?
Tampoco hay prueba sobre la disponibilidad de “efectuar arreglos para su remoción a algún cuartel o lugar bajo el control de la Policía”. Presumiendo la existencia de esos medios y facilidades, (14) esa medida resulta en un doble con-trasentido, pues, ¿cómo justificar esa remoción sin manda-miento judicial? ¿Qué resulta más gravoso e irrazonable para la intimidad del ciudadano, la sola incautación del arma o la proveniente de la remoción total del vehículo? (15)
Las alternativas de traslado “a algún cuartel o lugar bajo el control de la Policía”, ¿evitan —o por el contrario invitan— a que se susciten controversias tácticas en torno a la posible introducción subrepticia en el vehículo de otro material delictivo imputable también al ciudadano que está ausente?
Ante estas incógnitas, la opción teórica de no tocar ni *344ocupar el arma de inmediato, cuya visibilidad dio margen a un arresto válido, sino hasta la obtención de una orden judicial —con el riesgo de que en el entretanto fuera removida por un tercero delincuente o sucedieran eventos incontrola-bles— pertenece al ámbito de lo abstracto y no al de la adju-dicación “razonable” del derecho constitucional vigente. “El jurista, como intérprete, puede serlo de un derecho histórico o de un derecho vigente. ... La diferencia fundamental entre una y otra interpretación jurídica consiste en que en la histórica se trata únicamente de reconstruir en su coheren-cia originaria, o de integrar en su autónoma totalidad, el sentido —en sí mismo concluso— de una norma o de un insti-tuto, mientras que, por el contrario, en la interpretación de un orden jurídico vigente no puede quedarse el jurista en averiguar el sentido originario de la norma, pues ésta, lejos de agotarse en su primitiva formulación, tiene vigor actual junto con el ordenamiento del que forma parte integrante y está destinada a pasar y a injertarse en la vida social a cuya ordenación debe servir. Por eso, en el caso de la interpre-tación del derecho vigente, el jurista no ha cumplido con su misión cuando ha reconstruido la idea originaria de la fórmula legislativa —cosa que, desde luego, tiene que hacer— sino que debe, además, poner de acuerdo aquella idea con la actualidad, infundir a aquella idea la vida del momento presente, porque precisamente al presente y no al pasado debe referirse la valoración normativa de la que ha-blamos. En pocas palabras, aquí en la interpretación del derecho vigente, se trata no sólo y no tanto de ir a buscar el objeto de la interpretación, manteniéndolo en su primitivo puesto de colocación histórica, sino sobre todo de hacer mover el objeto en busca del sujeto intérprete, haciéndolo partícipe de la viva actualidad de éste y adherente a la diná-mica perenne de la vida social.” E. Betti, La Interpretación del Derecho, 33 Rev. Facultad Der. 9 (1966).
Deben confirmarse las sentencias.

(1) En lo pertinente reza:
“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
“Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a regis-trarse, y las personas a detenerse o las cosas a ocuparse.”


(2) Sentenciado a seis (6) meses de cárcel y a tres (3) años de presidio, respecti-vamente, de manera consecutiva.


(3)E1 Ministerio Público presentó a los testigos María Luisa Pérez, Adrián Rivera Arce, Jorge Luis Valentín Díaz y al policía Javier Quiñones. El acusado sólo al agente Wilfredo Pérez.


(4)De esta prueba se desprende que el policía Quiñones cuando inicialmente examina el vehículo estaba dentro del ámbito de una investigación legítima, en un lugar público. Ese examen pudiéramos catalogarlo como rutinario. En ese momento carecía, según admitió en el contrainterrogatorio, de motivos fundados para creer que el auto se había usado para cometer algún delito. Tampoco tenía querella de que fuese hurtado. (E.N.P., pág. 4.) El hallazgo del arma es la circuns-tancia que le suministra motivos fundados para el arresto e incautamiento válidos.


(5) Pueblo v. Dolce, 106 D.P.R. 422, 437 esc. 3 (1976).


(6) Alguna confusión surge de la libertad con que se usan los términos. Acerta-damente, un estudioso ha indicado que se entiende mejor la razón de decidir de los casos a base de establecer una dicotomía entre las frases a vista abierta (open view) y plena vista (plain view). “[A] vista abierta envuelve esas situaciones en que los agentes de la Policía, para ocupar evidencia, no realizan una intrusión en una zona constitucionalmente protegida. A plena vista versa sobre situaciones en que los agentes de la Policía efectúan una intrusión previa justificada a una zona constitu-cionalmente protegida y mientras allí, ocupan evidencia aparente y disponible sin específicamente ‘buscarla’.” Developments in the Law of Warrantless Auto Searches, 16 Willamette L. Rev. 677, 680 (1980).
Aun para los protagonistas del sistema de justicia penal —personas versadas en derecho— resulta a veces difícil captar correctamente los principios en juego, arribar a conclusiones razonables en torno a la evaluación de determinados hechos o coincidir en sus resultados. Esa dificultad tiene una explicación sencilla. Se trata *333de situaciones cambiantes sobre conducta humana disímiles en que se debaten inte-reses antagónicos. De un lado otorgar la protección más liberal de los derechos individuales “con arreglo a las limitaciones inherentes a la vida en común”, y del otro “tener la ecuanimidad que permite conjugar los derechos individuales que desmesurados podrían resultar conflictivos entre sí y los derechos de la comunidad ...”. 4 Diario de Sesiones de la Convención Constituyente 2576 (1952).


(7) La norma de Katz ha sido considerada como una medida correcta para exa-minar si la protección constitucional se extiende a determinada práctica policiaca. 1 W. LaFave, Search and Seizure, A Treatise on the Fourth Amendment Sec. 2.1, págs. 231-234 (1978); A. Amsterdam, Perspectives on the Fourth Amendment, 58 Minn. L. Rev. 349, 388 (1974).
En su opinión concurrente el Juez Harlam esbozó que el examen requería dos vertientes. “Primero, que la persona haya exteriorizado una concreta (subjetiva) expectativa de intimidad, y segundo, que la sociedad esté dispuesta a reconocer dicha expectativa como razonable.” Katz v. United States, 389 U.S. 347, 361 (1967). Este enfoque fue seguido por el máximo foro federal en Smith v. Maryland, 442 U.S. 735 (1979).
Se han destacado los siguientes aspectos vitales expuestos en Rakas v. Illinois, 439 U.S. 128 (1978), y Rawlings v. Kentucky, 448 U.S. 98 (1980), para detectar si un acusado tiene en el lugar registrado una expectativa de privacidad:
(1) Si la persona que reclama la protección tenía el derecho de excluir a las demás personas del lugar registrado. Rakas v. Illinois, supra, pág. 135.
(2) Si el lugar registrado es uno donde una persona prudente y razonable puede esperar que esté exenta de intrusión gubernamental. Rawlings v. Kentucky, supra, pág. 104.
(3) Si la persona, aunque no esté en posesión o control del lugar registrado, tiene acceso legítimo a dicho lugar. Rakas, supra, págs. 135-145.
(4) Si ha tomado algunas medidas o precauciones para mantener su priva-cidad en el lugar registrado. Rakas, supra, págs. 146-148.
(5) Si razonablemente espera tener privacidad en ese lugar. Rakas, supra, pág. 149.
Ninguno de los anteriores criterios de por sí garantizan que una persona tenga en un lugar registrado una expectativa de privacidad. Son factores de importancia a evaluarse en la totalidad de circunstancias de cada caso.


(8)“Un automóvil posee poca capacidad para escapar del escrutinio público. Viaja por las distintas vías públicas y tanto sus pasajeros como su contenido están a plena vista.” Cardwell v. Lewis, 417 U.S. 583, 590 (1974).


(9)Todo funcionario del orden público puede hacer un arresto sin orden (a) cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito en su presencia; (b) cuando la persona arrestada hubiese cometido un delito grave (felony), aunque no en su presencia; y (c) cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave (felony), independientemente de que dicho delito se hubiere cometido o no en realidad.


(10)“Como proposición general, es justo decir que cuando un agente del orden público puede detectar algo, utilizando uno o más de sus sentidos mientras se encuentra localizado legítimamente en el punto ventajoso que le permite usar sus sentidos, ese descubrimiento no constituye ‘un registro’ dentro del significado de la Cuarta Enmienda.” La Pave, op. cit., pág. 240.


(11)“E[se] proceso [mental] no se circunscribe a certezas inflexibles, sino a pro-babilidades. Mucho antes de articularse como tal la ley de probabilidades, las per-sonas prácticas formulaban ciertas conclusiones de sentido común sobre el compor-tamiento humano; a los jurados, como juzgadores de hechos les está permitido hacerlo —y también a los agentes del orden público. Finalmente, la evidencia así recogida debe mirarse y sopesarse, no en términos de un análisis bibliotecario de eruditos, sino a base del entendimiento de aquellos versados en el campo de la eje-cución de las leyes.” (Traducción nuestra.) United States v. Cortez, 449 U.S. 411, 418 (1981).


(12) Para casos que reconocen la admisibilidad cuando el agente se percata y distingue objetos ilegales a través de las puertas abiertas o ventanas transparentes (cerradas o no) de un automóvil, consúltense: United States v. Roberson, 650 F.2d 84, 87 (5th Cir. 1981); United States v. McDaniel, 550 F.2d 214, 218 (5th Cir. 1977); United States v. Lowry, 456 F.2d 341 (5th Cir. 1972); Nunez v. United States, 370 F.2d 538 (5th Cir. 1967); Com. v. Walker, 451 N.E.2d 737 (1983). (Parte de un revólver visto a través del cristal cerrado del automóvil y la heroína en el piso.)


(13)“E1 denominador común de los casos sobre la doctrina de objeto ilegal a plena vista es que en cada uno de ellos el agente tenía una justificación legítima previa para su intrusión en una área y, como resultado de ella, inadvertidamente descubrió evidencia incriminatoria. Esta doctrina suplementa la justificación original y permite la ‘incautación’ de la evidencia sin orden judicial.” (Escolio omitido.) Comentario, Robbins and Belton —Inconsistency and Confusion Continue to Reign Supreme in the Area of Warrantless Vehicle Searches, 19 Hous. L. Rev. 527, 535 (1982).


(14) El Tribunal Supremo federal ha rechazado imponerle a la Policía el requi-sito constitucional “de tener disponible el personal y equipo necesarios para trans-portar vehículos allanados a una localización central hasta tanto se obtenga una orden judicial”. Arkansas v. Sanders, 442 U.S. 753, 765 (1979). Ello representaría “un gravamen severo, casi imposible” de acatar. íd., pág. 766 esc. 14.


(15)“Para propósitos constitucionales, no vemos diferencia entre, de un lado incautar y retener un vehículo antes de presentarle a un magistrado el asunto sobre causa probable, y del otro, el haberse efectuado inmediatamente un registro sin la orden.” Chambers v. Maroney, 399 U.S. 42, 52 (1970).